Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Review Board is allowed. Respondent Jacqueline Eaton Thomas is suspended from the practice of law for three months and ordered to refund $1,500 to Teresa Ziegler prior to the end of respondent’s suspension. Suspension effective February 2, 2007. Respondent Jacqueline Eaton Thomas shall reimburse the Client Protection Program Trust Fund for any client protection payments arising from her conduct prior to the termination of the period of suspension.